



Exhibit 10.2
2020 Annual Equity Incentive Plan


The 2020 Annual Equity Incentive Plan provides for the issuance of equity
incentive awards in the form of (i) non-qualified stock options; (ii) time-based
restricted stock units; and (iii) performance-based restricted stock units for
the CEO and (i) non-qualified stock options and (ii) time-based restricted stock
units for other executives.


CEO:
Executive Officer
Time-Based Restricted Stock Units
(# shares)
Performance-Based Restricted Stock Units
(# shares)
Non-Qualified Stock Options (# shares)
Douglas C. Bryant
President and Chief Executive Officer
15,180
15,180
30,358



The vesting periods for the non-qualified stock options and time-based
restricted stock units for Mr. Bryant are each over four years with the first
25% of such options and RSU awards vesting at the end of the first-year
anniversary of the grant date and the remainder vesting 25% annually on each of
the following three anniversaries thereafter.


The vesting for the performance-based restricted stock units (PSUs) for Mr.
Bryant is over a five-year time period and is tied to the achievement of revenue
growth targets over any three consecutive fiscal year period, starting with the
three year period ending in 2022. If the Company achieves the revenue target
over the prior three-year period in any fiscal year ending in December 2022,
2023 or 2024, then 100% of the PSUs will vest and release on the date that such
target revenues are reported. If the Company has not achieved the annual revenue
growth over a three-year period by the end of 2024, the PSUs will be canceled.


Section 16 Officers:
Executive Officer
Time-Based Restricted Stock Units
(# shares)
Non-Qualified Stock Options (# shares)
Randall J. Steward
Chief Financial Officer
16,848
—
Michael D. Abney, Jr.
Senior Vice President, Distribution
6,641
6,641
Ratan S. Borkar
Senior Vice President, International Commercial Operations
6,641
6,641
Robert J. Bujarski
Senior Vice President,North America Commercial Operations and General Counsel
6,641
6,641
Karen C. Gibson
Senior Vice President, Information Systems & Business Transformation
6,641
6,641
Werner Kroll
Senior Vice President, Research and Development
12,804
—
Edward K. Russell
Senior Vice President, Business Development
6,641
6,641



The vesting period for the non-qualified stock options and time-based restricted
stock units for Section 16 officers, with the exception of Kroll and Steward,
are each over four years with the first 25% of such options and RSU awards
vesting at the end of the first-year anniversary of the grant date and the
remainder vesting 25% annually on each of the following three anniversaries
thereafter.







--------------------------------------------------------------------------------





The awards for Steward and Kroll in 2020 are comprised entirely of time-based
restricted stock units vest over three years with the first one-third vesting at
the end of the first-anniversary of the grant date and the remainder vesting
one-third annually on each of the following two anniversaries pursuant to the
terms of such executives individual retirement programs.



